DETAILED ACTION
 	 Claims 1-20 are pending. This action is in response to the amendment filed 8/10/2022.       
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. 


Applicant’s arguments, see pages filed 8/10/2022, with respect to the rejection(s) of the pending claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Karpenko. It is noted that Karpenko teaches a seal 32 having steps incrementally changing as shown in Figure 2.
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Since Applicant’s arguments are not persuasive and the amendments necessitated the new grounds for rejection the action has been made Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2022 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 2/10/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the prior rejections.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  	  	 		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20200158244) in view of Karpenko (US 3905577).
Regarding claim 1, Sun discloses a valve (Figures 1-6,18 and 19) comprising: a valve body (1) including: a first end (right end) and a second end (left end) spaced apart along a longitudinal axis; 
a central portion (the middle portion, see amended Fig. 19 below) disposed between the first end and the second end, wherein the first end and the second end define a first flow passageway (the opening at the rightmost part of the first end, between the top of the valve disc and the inner surface of the angled seating surface, see Figure 19 below) and a second flow passageway (the opening at the leftmost part of the first end, between the top of the valve disc and the inner surface of the angled seating surface, see Figure 19 below), respectively, and wherein the central portion defines an interior chamber (the chamber within the central portion), wherein the first end of the valve body includes a bore (the opening within the concave seating surface area); 
a valve seat (the internal angled surface, see below, see Fig. 3) disposed in the bore including a concave (see below being considered as an interior angle greater than 180 degrees) seating surface (the contacted sealing surface of the bore by the seal 4), the concave seating surface including a first inclined portion and a second inclined portion, wherein an angle of the first inclined portion is different than an angle of the second inclined portion (as shown in Figure 18, in the amended below right view, the upper inclined angle portion is much steeper than the lower inclined angle portion (left view below) of the valve seat); and 
a disc (2) rotatable within the interior chamber between an open position and a closed position (see Figs. 18,19), and 
a seal (4) removably coupled to the disc, wherein an external surface of the seal includes a set of steps (each of the 5 layers in Figure 5 are considered as being steps, see Fig. 3-5 and 18, para.004),
 wherein the seal and the concave seating surface define an elliptical offset (see Fig. 4, offset 3 for cone axis, para. 004) from a centerline of the valve. 

    PNG
    media_image1.png
    559
    586
    media_image1.png
    Greyscale

Sun has disclosed all of the features of the claimed invention, although is silent to having that the set of steps include an incrementally changing an external diameter of the seal, wherein each step includes a horizontal portion that is parallel with a central axis of the seal and a vertical portion that is orthogonal to the central axis of the seal.


Karpenko teaches the use of a seal having set of steps include an incrementally changing an external diameter of the seal, wherein each step includes a horizontal portion (as shown below) that is parallel with a central axis of the seal and a vertical portion that is orthogonal to the central axis of the seal (as shown below in amended Fig. 2).

    PNG
    media_image2.png
    538
    808
    media_image2.png
    Greyscale

 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute a seal having steps as taught by Karpenko for the seal of Sun to have a seal with a set of steps that include an incrementally changing an external diameter of the seal, wherein each step includes a horizontal portion that is parallel with a central axis of the seal and a vertical portion that is orthogonal to the central axis of the seal, since it has been held that an express suggestion to substitute one equivalent component (a multi-layered seal) or process for another is not necessary to render such substitution obvious. 
 	Additionally, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a seal having steps as taught by Karpenko for the seal of Sun, to have a seal with a set of steps that include an incrementally changing an external diameter of the seal, wherein each step includes a horizontal portion that is parallel with a central axis of the seal and a vertical portion that is orthogonal to the central axis of the seal, in order to have a stainless steel seal (col. 2,lns. 6-14) which can be used in high temperature or high pressure that is flexible so that it seats quite readily (Karpenko, col.1, lns. 14-19).
 Regarding claim 2, Sun discloses the first inclined portion and the second inclined portion are inclined relative to the centerline (see Fig. 18 and 19 above).  

 	Regarding claim 3, Sun discloses when combined with Karpenko, the seal of the disc includes a first portion (the top portion) and a second portion (the bottom portion), wherein the first portion of the seal and the second portion of the seal contact the first inclined portion of the concave seating surface and the second inclined portion of the concave seating surface, respectively, when the disc rotates to the closed position (see Fig. 18 above).  

  	Regarding claim 4, Sun discloses the first inclined portion of the concave seating surface is non- parallel to the second inclined portion of the concave seating surface (see Fig. 18 and 19 above).  

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘244 in view of Karpenko ‘277 and further in view of Telep et al. (US 9109708).
 	Regarding claims 5 and 6, Sun and Karpenko disclose all of the features of the claimed invention, although is silent to having the first inclined portion of the concave seating surface includes a longer incline than the second inclined portion of the concave seating surface and the longer incline of the first inclined portion of the concave seating surface results in a reduced angle between the first inclined portion of the concave seating surface and the centerline than that of an angle between the second inclined portion of the concave seating surface and the centerline.  
 	Telep et al. teach the use of the first inclined portion of the concave seating surface includes a longer incline (110) than the second inclined portion (108) of the concave seating surface and the longer incline (see Fig. 10) of the first inclined portion of the concave seating surface results in a reduced angle between the first inclined portion of the concave seating surface and the centerline than that of an angle between the second inclined portion of the concave seating surface and the centerline (the angles Omega 1 and 2, can vary between 25-30, col.7,lns 63-col.8, lns. 4, therefore the angles are capable of meeting the limitations).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to modify the concave seating surface of Sun, in the combined device of Sun and Karpenko, to have the first inclined portion of the concave seating surface includes a longer incline than the second inclined portion of the concave seating surface and the longer incline of the first inclined portion of the concave seating surface results in a reduced angle between the first portion of the concave seating surface and the centerline than that of an angle between the second inclined portion of the concave seating surface and the centerline, as taught by Telep et al., since it has been held that an express suggestion to substitute one equivalent component or process (a machining surface process for an angled valve seat) for another is not necessary to render such substitution obvious. Furthermore, it would have been obvious to try such a surface as taught by Telep et al. onto the device of Sun, in the combined device of Sun and Karpenko, in order to determine, if the reaction force F may cause flush contact between the seating surfaces without requiring the need for additional torque from an actuator (Telep et al., col. 8, lns. 53-55).
 	Regarding claim 7, Sun discloses the seal is elliptical (para.004). 
  	Regarding claim 8, Sun discloses the seal of the disc includes a first portion and a second portion, wherein the first portion of the seal and the second portion of the seal contact the first inclined portion of the concave seating surface and the second inclined portion of the concave seating surface, respectively, when the disc rotates to the closed position (para. 004, Fig. 18).  


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘244 in view of Karpenko ‘577 and further in view of Higgs (US 8348235).
 	Regarding claim 18, Sun and Karpenko disclose all of the features of the claimed invention including that the valve seat is a seat ring in that it is annular, although is silent to having the valve seat is operable to be removably installed into the bore.  
 	Higgs teaches the use of a valve seat (18,19,20) that is removable.
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to modify the seat ring of Sun, in the combined device of Sun and Karpenko, to be removable as taught by Higgs, to have a valve seat ring that is operable to be removably installed into the bore, in order to be able to replace the valve seat should it become damaged while in service, rather than replacing the entire valve, thereby having a valve which is “straightforward to repair and maintain” (Higgs, col. 4, lns. 9-14).

 	Regarding claim 19, Sun discloses a first stem portion (the upper portion of 3 near numeral 1) supported by the valve body and coupled to a top of the disc, and a second stem portion (the lower portion of the stem near A) supported by the valve body and coupled to a bottom of the disc, wherein the first and second stem portions are spaced apart on opposite sides of, and do not project into, the at least one of the first flow passageway and the second flow passageway projected along the longitudinal axis (as shown in Figure 2, the stem portions are in the central portion), wherein the first stem portion and the second stem portion are rotatably supported by the valve body about a rotation axis (see Fig. 4, shaft centerline at offset 2), and wherein the disc closes one of the first flow passageway or the second flow passageway. 
  	Regarding claim 20, Sun discloses the disc defines a central plane offset (see Fig. 4, OFFSET 2, shaft centerline) from the rotation axis and a centerline axis of the disc orthogonal to the central plane is offset from the rotation axis.










Allowable Subject Matter
Claims 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	None of the prior art discloses or renders as obvious, “the first portion of the seal is non-parallel to the second portion of the seal” in claim 9. Claims 10-17 being dependent from claim 9.
  	The references to  Yeary et al. (US20070063163) and (US20110073789), Helfer (US8814138), Schmidt et al. (US9273789), Geyer et al.  (US20160069459), Logan et al. (US20210010601), Gasaway (US5871203), Higgs (US8348235), Gent et al.(US20130206238), Parrie (US8857792), Kawahara (US10260651), Shu (US20130056667) disclose valves having similar sealing configurations.
					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/CRAIG J PRICE/
 Primary Examiner, Art Unit 3753